RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 14a0305p.06

                    UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                    _________________


 UNITED STATES OF AMERICA,                               ┐
                                   Plaintiff-Appellee,   │
                                                         │
                                                         │       No. 13-2735
        v.                                               │
                                                          >
                                                         │
 THOMAS L. WRIGHT,                                       │
                                Defendant-Appellant.     │
                                                         ┘
                          Appeal from the United States District Court
                     for the Western District of Michigan at Grand Rapids
                   No. 1:12-cr-00130-1—Robert Holmes Bell, District Judge.

                            Decided and Filed: December 23, 2014


              Before: DAUGHTREY, McKEAGUE, and WHITE, Circuit Judges.

                                      _________________

                                          COUNSEL

ON BRIEF: Dennis C. Kolenda, DICKINSON WRIGHT PLLC, Grand Rapids, Michigan,
Charles E. Chamberlain, WILLEY & CHAMBERLAIN, Grand Rapids, Michigan, for Appellant.
Daniel Y. Mekaru, UNITED STATES ATTORNEY’S OFFICE, Grand Rapids, Michigan, for
Appellee.
                                 _________________

                                           OPINION
                                      _________________

       HELENE N. WHITE, Circuit Judge. Following a bench trial, the district court found
Wright guilty on five counts of sexual exploitation of a minor, 18 U.S.C. § 2251(a), (e), and one
count each of transporting images of a minor engaged in sexually explicit conduct, 18 U.S.C.
§ 2252(a)(1) & (b)(1) (count 6), and possession of child pornography, 18 U.S.C. § 2252A (count
7). Wright appeals his convictions on counts 1 through 6. We AFFIRM.




                                                1
No. 13-2735                                  United States v. Wright                           Page 2

                                                          I.

        The sole witnesses were two agents of the Department of Homeland Security,
Investigations unit (HSI). Special Agent Michael George testified that after receiving a lead
from a Texas child-pornography investigation,1 he and forensic examiner Special Agent Timothy
Kruithoff interviewed Wright at his residence outside Bangor, Michigan, on March 24, 2011.
Wright consented to the interview and explained that when J.S. was sixteen Wright had hired
him to mow the lawn and perform other chores at Wright’s home and at the equestrian center
Wright owns and operates across the street from his home. Wright admitted that he began a
sexual relationship with J.S., and photographed J.S. in the nude when J.S. was sixteen. This
sexual relationship was ongoing when Agents George and Kruithoff interviewed Wright. Wright
was sixty-two and J.S. was eighteen at the time of the interview.2

        Wright consented to the search and seizure of equipment from his home office, including
an Apple desktop computer, a laptop computer, three thumb drives, a Fuji camera, a digital video
camera, external hard drives, and two camera storage devices. Wright explained that the nude
images of him and J.S. were on his desktop and thumb drives, and the nude images of J.S. when
he was sixteen were located on a thumb drive.

        HSI forensic computer analyst Special Agent Blair Babcock testified at trial that he
examined the seized equipment and that the only nude photographs found of J.S. were taken in
Florida on March 4, 6, and 9, 2009. Wright was also nude in a number of those photographs.
Email messages and credit-card statements introduced at trial confirmed that Wright and J.S.
stayed at a Florida hotel from March 4 to 10, 2009. Wright stated to the Probation Officer who
prepared the PSR that because the age of consent in Michigan is sixteen,3 Wright did not believe
that photographing J.S. in the nude was illegal. Twenty-one of these Florida photographs are the

        1
          Wright sent nude images he took of J.S. at age sixteen to Timothy E. Whittington in Euless, Texas, via the
internet. Whittington replied with nude photographs of himself and his ten-year-old son. After federal authorities
interviewed Whittington and seized his computer in December 2010, they learned that an email address belonging to
Wright had sent and received nude photographs of a minor. This investigation ensued.
        2
            The parties stipulated to J.S.’s birthdate.
        3
          The age of consent in Michigan is sixteen. See Mich. Comp. Laws §§ 750.520b, 750.520c, 750.520d.
Florida’s statutory rape law provides: “A person 24 years of age or older who engages in sexual activity with a
person 16 or 17 years of age commits a felony of the second degree . . .” unless the minor is emancipated. Fla. Stat.
Ann. § 794.05(1)-(2).
No. 13-2735                               United States v. Wright                             Page 3

subject of counts 1 through 3 (sexual exploitation of minor) and count 6 (transportation of
images).

       Also, a video camera that Wright installed in his office at the equestrian center recorded
J.S. masturbating in July and August 2009, when J.S. was seventeen. Two such video recordings
formed the bases of the fourth and fifth counts of sexual exploitation of a minor.

       At the close of the prosecution’s proofs, Wright moved for acquittal on counts 1 through
6 under Fed. R. Crim P. 29.4 The district court denied the motion and the defense rested without
presenting a case. The district court sentenced Wright to concurrent fifteen-year terms on each
of counts 1 through 6, and a concurrent ten-year term on count 7. PID 529. Wright appeals his
convictions on counts 1 through 6.

                              II. Insufficiency Claim (counts 1 through 5)

       Wright first argues that there was insufficient evidence to convict him of sexual
exploitation of a minor under 18 U.S.C. § 2251(a) because the Government failed to prove that
he “used” J.S. for the purpose of “producing” a visual depiction of sexually explicit conduct.
Wright maintains that the district court misapprehended the “use” element of § 2251(a), and that
this court should adopt the Ninth Circuit’s interpretation of “use.” Appellant Br. at 12.

       We review de novo Wright’s challenges to the sufficiency of the evidence, and “[t]o the
extent that the question turns on statutory interpretation, rather than on the sufficiency of the
evidence, we review the issue de novo.” United States v. Choice, 201 F.3d 837, 840 (6th Cir.
2000). “A defendant challenging the sufficiency of the evidence bears a very heavy burden.”
United States v. Prince, 214 F.3d 740, 746 (6th Cir. 2000) (citation omitted). The question is
“whether, after viewing the evidence in the light most favorable to the prosecution, any rational
trier of fact could have found the essential elements of the crime beyond a reasonable doubt.”
Jackson v. Virginia, 443 U.S. 307, 319 (1979). We will reverse a conviction “only if, viewing
the record as a whole, the judgment is not supported by substantial and competent evidence.”
United States v. Blakeney, 942 F.2d 1001, 1010 (6th Cir. 1991).


       4
           Wright does not appeal his conviction of possessing child pornography (count 7).
No. 13-2735                         United States v. Wright                        Page 4

       Sexual exploitation of a minor is addressed in § 2251(a), which provides in pertinent part:

       (a) Any person who employs, uses, persuades, induces, entices, or coerces any
       minor to engage in . . . any sexually explicit conduct for the purpose of producing
       any visual depiction of such conduct, shall be punished as provided under
       subsection (e), if such person knows or has reason to know that such visual
       depiction will be transported or transmitted using any means or facility of
       interstate or foreign commerce or in or affecting interstate or foreign commerce or
       mailed, if that visual depiction was produced or transmitted using materials that
       have been mailed, shipped, or transported in or affecting interstate or foreign
       commerce . . . or if such visual depiction has actually been transported . . . in or
       affecting interstate or foreign commerce.

(Emphasis added.) “Minor” is defined as any person under the age of eighteen. 18 U.S.C.
§ 2256(1). As pertinent here, “sexually explicit conduct”:

       Means actual or simulated –
       ....
       (iii) masturbation;
       ....
       (v) lascivious exhibition of the genitals or pubic area of any person . . . .

18 U.S.C. § 2256(2)(A). “Producing” means “producing, directing, manufacturing, issuing,
publishing or advertising.” 18 U.S.C. § 2256(3).

                                 A. “Use” Element of § 2251(a)

       Questions of statutory interpretation are reviewed under a three-step framework:

       [F]irst, a natural reading of the full text; second, the common-law meaning of the
       statutory terms; and finally, consideration of the statutory and legislative history
       for guidance. The natural reading of the full text requires that we examine the
       statute for its plain meaning, including the language and design of the statute as a
       whole. If the statutory language is not clear, we may examine the relevant
       legislative history.

Elgharib v. Napolitano, 600 F.3d 597, 601 (6th Cir. 2010) (citations omitted). Where, as here, a
statutory term is undefined, “we give it its ordinary meaning.” United States v. Santos, 553 U.S.
507, 511 (2008). “‘As in all cases of statutory construction, our task is to interpret the words of
[the statute] in light of the purposes Congress sought to serve.’” Dickerson v. New Banner Inst.,
No. 13-2735                              United States v. Wright                               Page 5

Inc., 460 U.S. 103, 118 (1983) (quoting Chapman v. Houston Welfare Rights Org., 441 U.S. 600,
608 (1979)).

         No published decision of this court has interpreted the term “use” in § 2251(a).5 The
district court agreed with the Second, Fourth, and Eighth Circuits, that the “use” element is
satisfied if a minor is photographed in order to create pornography. United States v. Wright, No.
1:12-CR-130, 2013 WL 164096, at *4–5 (W.D. Mich. Jan. 15, 2013). We agree as well.

                                                         1.

         Wright contends that only the Ninth Circuit has properly interpreted the “use” element of
§ 2251, as requiring “proof of active or coercive conduct by a defendant upon a minor,” United
States v. Overton, 573 F.3d 679, 692 (9th Cir. 2009), and declaring that § 2251 “simply makes
illegal the inducement of children into sexual conduct for the purpose of creating visual
depictions of that conduct,” United States v. Smith, 795 F.2d 841, 845 (9th Cir. 1986) (emphasis
added). Wright argues that because J.S. initiated the nude photography sessions, § 2251 does not
apply.

         Wright’s reliance on Overton is misplaced. The principal issue in Overton was whether
double jeopardy barred convictions under both § 2251(a) and (b). Overton, 573 F.3d at 691–96.
Overton did not address the question what constitutes “active or coercive conduct.” The other
circuits that have addressed the parameters of the “use” element acknowledge that there is “an
active component to the notion of ‘use.’” The district court in the instant case required active
“use” as well:

         According to Defendant, [§ 2251(a)] requires that the defendant did something to
         cause the minor to engage in sexually explicit conduct and that the defendant did
         so with the specific intent to produce a visual depiction of that conduct.
         Defendant contends that there is no evidence about the circumstances under
         which the Florida pictures were taken—the purpose for taking the photos, who
         came up with the idea, who decided on the poses, who took which photographs,
         what camera was used, and whether features such as remote or time-delayed
         mechanisms were used. Defendant notes that the government failed to introduce

         5
           Sixth Circuit Pattern Jury Instruction 16.01, which addresses the elements of § 2251(a), suggests that
proof of conduct beyond the act of photographing or videorecording a minor is not required: “The basic conduct
covered by this instruction is producing a visual image of a minor engaging in sexually explicit conduct.” Sixth Cir.
Pattern J.I. 16.01, committee commentary.
No. 13-2735                          United States v. Wright                       Page 6

         other nude photos taken on the Florida trip that were of a playful or jovial nature,
         suggesting a lack of coercion.
         ....
                 “There is undoubtedly an active component to the notion of ‘use.’”
         United States v. Sirois, 87 F.3d 34, 41 (2d Cir. 1996). However, the Second
         Circuit held in Sirois that the “use” component is “fully satisfied for the purposes
         of the child pornography statute if a child is photographed in order to create
         pornography.” Id.

Wright, 2013 WL 164096, at *4–5.

         Nor does the Ninth Circuit’s decision in Smith support Wright, as it too does not address
what conduct constitutes “use.” Rather, Smith addressed whether § 2251(a) and § 2252 require
the Government to prove that the defendant intended to distribute the images, and concluded
they do not. 795 F.2d at 845–46 (“Neither section requires that the defendant’s ultimate goal be
distribution of the visual depiction.”).

            B. Four Circuits Agree that the “Use” Element of § 2251 is Satisfied if
                 a Minor is Photographed in Order to Create Pornography

         The Second Circuit held that the “use” element of § 2251 is “fully satisfied . . . if a child
is photographed in order to create pornography,” United States v. Sirois, 87 F.3d 34, 41 (2d Cir.
1996), upholding the district court’s refusal to define the terms “employing, using, or
persuading” in § 2251(a) as requiring a defendant to act to manipulate or take advantage of a
minor:

                 Sirois claims that the government urged the jury to interpret the word
         “use” too broadly. In its summation, the prosecution analogized Coupe and
         Miller to a vase being photographed; each was “used” to create a visual depiction.
         Sirois, instead, wanted to define “use” more narrowly, to mean “take some acts
         which manipulate or take advantage of a minor.” The defense argues that, at the
         very least, any “use” by Sirois must have occurred prior to the photographed
         sexual activity, since the other activities proscribed by § 2251(a)—enticing,
         inducing, persuading, coercing—must all happen before the sexual activity.
                 Sirois also argues that some clarificatory instruction was warranted,
         especially in view of the recent debate over the meaning of the word “use” in
         18 U.S.C. § 924(c), which prohibits “use” of a firearm in certain circumstances.
         Sirois points to Bailey v. United States, 516 U.S. 137, ––, 116 S. Ct. 501, 505 []
         (1995), and the Supreme Court holding that under § 924(c), “use” of a firearm
         entails active employment, not merely possession, of a gun. See also Smith v.
No. 13-2735                               United States v. Wright                               Page 7

         United States, 508 U.S. 223 [] (1993) (ruling that bartering a gun for drugs
         constitutes “use” of a firearm under § 924(c)).
                  Although the word “use” may pose “interpretational difficulties” in certain
         contexts, id., we do not believe that it creates problems here. As the Supreme
         Court pointed out in Bailey, the “ordinary or natural” meaning of the word “use”
         can be variously stated as “[t]o convert to one’s service,” “to employ,” “to avail
         oneself of,” and “to carry out a purpose or action by means of.” 516 U.S. at ––,
         116 S. Ct. at 506 (quoting Smith, 508 U.S. at 229 []) (internal quotation marks
         omitted). There is undoubtedly an active component to the notion of “use.” But
         that component is fully satisfied for the purposes of the child pornography statute
         if a child is photographed in order to create pornography.
         ....
         Although some of the other actions listed in § 2251(a), such as “enticing,
         inducing, and persuading” will most often occur before the depicted activity, that
         is not so of the word “use.” . . . .
                 In short, we believe that the meaning of “use” in § 2251(a) is within the
         typical juror’s everyday understanding of the word.

Sirois, 87 F.3d at 41.6

         The Eighth Circuit followed Sirois in United States v. Fadl, 498 F.3d 862, 866 (8th Cir.
2007) (observing, “we agree . . . that the ‘use’ component ‘is fully satisfied for the purposes of
the child pornography statute if a child is photographed in order to create pornography.’”
(quoting Sirois, 87 F.3d at 41)); see also United States v. Vanhorn, 740 F.3d 1166, 1168 (8th Cir.
2014) (same) (quoting Sirois, 87 F.3d at 41); United States v. McCloud, 590 F.3d 560, 566 (8th
Cir. 2009) (“A defendant ‘uses’ a minor for purposes of § 2251(a) if he photographs the minor
engaging in sexually explicit conduct to create a visual depiction of such conduct.”); accord
United States v. Engle, 676 F.3d 405, 419 n.9 (4th Cir. 2012) (quoting McCloud, 590 F.3d at
566)).

         Most recently, the First Circuit in a case of first impression followed the Second, Fourth,
and Eighth Circuits’ interpretation of the term “use” in Ortiz-Graulau v. United States, 756 F.3d

         6
          Sirois addressed other arguments Wright advances here, including that the term “use” in
§ 2251(a) should be interpreted as the Supreme Court interpreted “use” for purposes of 18 U.S.C.
§ 924(c)(1) in Bailey v. United States, 516 U.S. 137, 142–43 (1995) (holding that § 924(c)(1) “requires
evidence sufficient to show an active employment of the firearm by the defendant, a use that makes the
firearm an operative factor in relation to the predicate offense.”). Appellant Br. at 15. Sirois acknowledged
another argument Wright advances––that the verbs in § 2251(a) other than “use”––“persuade, induce,
entice, and coerce”––are terms of causation and imply action. 87 F.3d at 41. See Appellant Br. at 16-17.
No. 13-2735                         United States v. Wright                     Page 8

12, 18–19 (1st Cir. 2014) (holding that “the statutory definition of ‘use’ is met when a defendant
makes a minor the subject of a visual depiction by intentionally photographing the minor
engaging in sexually explicit conduct”) (citing Engle, 676 F.3d at 418 n.9; McCloud, 590 F.3d at
566; Sirois, 87 F.3d at 42, and other cases).

       In sum, the Ninth Circuit in Overton and Smith did not address the quantum or quality of
evidence required to establish “use” under § 2251(a); the Second Circuit acknowledged in Sirois,
which directly addressed what evidence is required to establish “use,” that there is “an active
component to the notion of ‘use,’” but held that photographing a minor in order to create
pornography suffices; and the Fourth, Eighth, and First Circuits also hold that the “use” element
is satisfied if a minor is photographed in order to create pornography. Contrary to Wright’s
argument, there is no circuit split on the issue. We believe that these decisions are consistent
with the ordinary understanding of “use” as well as the intent of the statute. We thus reject
Wright’s claim that the Government had to prove that he caused J.S. to engage in the conduct
photographed and recorded.

                               C. “Producing” Element of § 2251

       Wright also argues that the Government failed to prove the “producing” element of
§ 2251(a) (defined in § 2256(3)). This argument pertains to counts 1 through 5. Counts 4 and 5
charged that in July and August 2009 Wright surreptitiously created videos of J.S. while he
masturbated in front of a computer in Wright’s office, and that Wright produced the videos using
a camera and desktop computer that were manufactured outside of the State of Michigan.

       Section 2256(3) provides that “‘producing’ means producing, directing, manufacturing,
issuing, publishing, or advertising.” As the Eighth Circuit observed in Fadl, “producing” is
defined broadly and non-technically:

               Fadl’s next contention concerns the meaning of the term “producing.”
       “Producing” is defined as “producing, directing, manufacturing, issuing,
       publishing, or advertising.” 18 U.S.C. § 2256(3). Fadl contends that this
       definition “implies directorial, editorial, or managerial role, and an ultimate goal
       of commercial production.” Accordingly, Fadl asserts that because he neither
       took a directorial role nor intended that the photographs be disseminated
       commercially, his conduct was not punishable under the statute. We disagree.
       The fact that “producing” is retained in the definition and placed alongside other
No. 13-2735                        United States v. Wright                       Page 9

       terms indicates that Congress intended to retain a non-technical definition of the
       term “producing” (that is, in the sense of creating or making), but also sought to
       expand its scope to include activities that may not be generally considered to fall
       within the typical meaning of the term. We therefore conclude that list of terms in
       the definition reflects Congress’s intention to enact a broad definition of
       “producing” that encompasses the varied means by which an individual might
       actively participate in the creation and distribution of child pornography.

Fadl, 498 F.3d at 866–67 (internal citation omitted). The First Circuit followed Fadl in United
States v. Poulin, 631 F.3d 17 (1st Cir. 2011):

               We find that Congress did not intend so technical a definition of the term
       “produced” as Poulin would have it. Such a holding comports with Congress’ list
       of assorted terms defining “producing,” along with our own precedent and that of
       many of our sister courts. See, e.g., id. [18 U.S.C. § 2256(3) (defining
       “producing” as used in § 2251(a)]; United States v. Ortiz–Graulau, 526 F.3d 16,
       19 (1st Cir. 2008) (interpreting § 2251(a) to require only that a visual depiction be
       made); United States v. Fadl, 498 F.3d 862, 867–68 (8th Cir. 2007) (finding
       Congress intended a nontechnical definition of “producing” and sought to include
       activities not generally considered to fall within the typical meaning of the term);
       United States v. Smith, 459 F.3d 1276, 1297–98 (11th Cir. 2006) (finding
       “producing” not unduly technical or ambiguous); United States v. Angle, 234 F.3d
       326, 341 (7th Cir. 2000) (rejecting restrictive definition and holding that images
       copied onto computer diskettes are “produced”); Robinson, 137 F.3d at 653–54
       (noting evidence of photographs taken with camera and film manufactured
       outside of state was offered to show “production” using materials shipped in
       interstate commerce); United States v. Lacy, 119 F.3d 742, 750 (9th Cir. 1997)
       (finding images copied onto computer were created and therefore “produced”).
       But see United States v. Wilson, 182 F.3d 737, 741–43 (10th Cir. 1999) (finding
       images recorded onto diskettes that traveled interstate insufficient to satisfy
       “production” requirement).

Poulin, 631 F.3d at 22.

       The district court in the instant case concluded that although there was no direct evidence
that Wright took the Florida photographs, there was sufficient circumstantial evidence that
Wright actively participated in the creation of the photographs. Wright was in some of the
photographs, the photos were taken in Wright’s hotel room during a trip to Florida he arranged,
the images were found on a thumb drive in Wright’s office in Michigan, and Wright admitted
taking nude photographs of J.S. when J.S. was under the age of eighteen. Wright, 2013 WL
164096, at *7–8. As to the video recordings of J.S. masturbating, the district court noted that
No. 13-2735                        United States v. Wright                     Page 10

they were taken in Wright’s home office and stored on the hard drive of Wright’s computer. Id.
at *9. We find no clear error in the court’s factual findings and no legal error in its reliance on
Fadl and Poulin, which interpret “producing” broadly and non-technically.                Thus, the
Government produced sufficient evidence that Wright “produced” the photographs and videos.

                                       III. Transporting

       Finally, regarding count 6, Wright argues that although the Government was required to
prove his “use” of a minor engaging in sexually explicit conduct, the district court mistakenly
“seemed to accept that the crime was committed merely by transporting the visual depictions.”
Appellant Br. at 24. The district court’s opinion is clear that it required the Government to prove
both that the visual depictions involved the use of a minor engaging in sexually explicit conduct
and that they were transported. Wright, 2013 WL 164096, at *11–12.

                                               IV.

       We AFFIRM the district court in all respects.